DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s amendment of claims 16, 24 and 30.  Currently claims 16 and 18-30 are pending.

Allowable Subject Matter
Claims 16 and 18-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the current prior art of record does not teach nor render obvious the subject matter of independent claims 16 or 30 of a method and device for producing objects from a solidifying compound comprising a device that comprises a feed region having at least one spure point, a mold insert which delimits at least in part a cavity in which the compound is supplied via the sprue in which the cavity comprises at least one object molding region which molds a substantially elongate object and a distribution region adapted to guide the supplied compound as claimed and further comprising at least one pusher device configured in a first position to allow the object molding region and the distribution region to be connected and in a second position to separate the object molding region and the distribution region in which the pusher device is biased between a first and second position and moving the mold insert relative to the feed region along a movement axis extending substantially parallel to a longitudinal axis of the object wherein the device comprises a plurality of distribution regions each with a pusher device in addition to the other limitations present in the claims.
The closest prior art of record, Jones, teaches a mold insert that moves between a first and second position to separate a sprue and cavity of an elongated object; however, as discussed in applicant’s reply filed 09/13/2021, does not teach nor render obvious the entirety of the claimed subject matter of at least the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742